                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      In re:                                         Case No. 19-cv-08422-MMC
                                                                                        Bankruptcy Case No. 18-31069-DM
                                  8
                                         REJUVI LABORATORY, INC.,
                                                                                        ORDER DENYING APPELLANT'S
                                  9                      Debtor                         MOTION FOR LEAVE TO APPEAL
                                  10                                                    Re: Doc. No. 2
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is appellant Rejuvi Laboratory, Inc.'s ("Rejuvi") "Motion for Leave

                                  14   to Appeal," filed in the bankruptcy court on December 23, 2019, and transmitted to the

                                  15   district court on December 24, 2019.1 Having read and considered the motion,2 the Court

                                  16   rules as follows.

                                  17          On September 27, 2018, Rejuvi filed a petition for bankruptcy. On January 9,

                                  18   2019, Maria Corso ("Corso") filed a Proof of Claim in the amount of $1,242,240, and

                                  19   stated the basis for the claim was a "Personal Injury Judgment in Australia." (See Bankr.

                                  20   Case No. 18-31069, Doc. 57 Part 2.) In response, Rejuvi filed an Objection, in which it

                                  21   acknowledged an Australian court had entered a default judgment against it, but asserted

                                  22   Corso's claim should be disallowed on the ground that, inter alia, "[t]he Australian court

                                  23   did not have personal jurisdiction over Rejuvi." (See Bankr. Case No. 18-31069, Doc. 57

                                  24   Part 1.) Thereafter, on August 12, 2019, Rejuvi filed a "Brief Regarding Jurisdiction of

                                  25   Australian Court," whereby it requested an order disallowing Corso's claim on such

                                  26
                                              1
                                  27              The matter was reassigned to the undersigned on January 13, 2020.
                                              2
                                  28              No response to the motion has been filed.
                                  1    ground, and Corso filed opposition to such request.

                                  2           On September 12, 2019, the bankruptcy judge conducted a hearing on Rejuvi's

                                  3    request for disallowance, and, on December 9, 2019, following additional briefing by the

                                  4    parties, issued an order finding the Australian court had personal jurisdiction over Rejuvi.

                                  5    In particular, the bankruptcy judge found Rejuvi had purposefully directed its activities

                                  6    toward Australia, that the claim Corso filed in Australia arose out of or related to those

                                  7    activities, and that the exercise of jurisdiction in Australia was reasonable.

                                  8           The bankruptcy judge's order did not, however, find the claim should be allowed.

                                  9    Rather, the bankruptcy judge has set a January 23, 2020, status conference for purposes

                                  10   of determining how to resolve the outstanding issues presented by the claim and

                                  11   objection. (See Bankr. Case No. 18-31069, Doc. 159.) Consequently, the order finding

                                  12   the Australian court had personal jurisdiction over Rejuvi is interlocutory in nature.
Northern District of California
 United States District Court




                                  13          By the instant motion, Rejuvi seeks leave to appeal that interlocutory order. Leave

                                  14   of court is required to appeal an interlocutory order of a bankruptcy court. See 28 U.S.C.

                                  15   § 158(a)(3).3 Leave to appeal is appropriately granted where an interlocutory order

                                  16   "involves a controlling question of law as to which there is substantial ground for

                                  17   difference of opinion" and "an immediate appeal from the order may materially advance

                                  18   the ultimate termination of the litigation." See In re Bertain, 215 B.R. 438, 441 (B.A.P. 9th

                                  19   Cir. 1997); see also, e.g., Horowitz v. Sulla, 2017 WL 1352211, at *7 (D. Haw. April 11,

                                  20   2017) (denying leave to appeal interlocutory order that did not involve "controlling issue

                                  21   of law").

                                  22          Here, to the extent Rejuvi refers to any argument it seeks to raise on appeal, it

                                  23   states "the default judgment cannot be recognized by a United States court" because

                                  24   Rejuvi's "contacts with Australia are too attenuated to confer personal jurisdiction in [an

                                  25   Australian] forum" (see Mot. at 2:12-14), and, in support of the instant motion, relies on

                                  26
                                              3
                                  27           The one exception to such rule is inapplicable here. See 28 U.S.C. § 158(a)(2)
                                       (allowing appeal without leave of court as to interlocutory orders issued pursuant to 11
                                  28   U.S.C. § 1121(d).)

                                                                                     2
                                  1    the declaration of its president, who discusses therein the nature of Rejuvi's operations

                                  2    and the types of contacts it has had with Australia. (See Cheng Decl., filed December

                                  3    23, 2019.) Under such circumstances, it appears Rejuvi's position is that there are

                                  4    insufficient facts to support the findings made by the bankruptcy judge. A challenge to a

                                  5    judge's application of law to the facts presented, however, is not the type of challenge

                                  6    appropriate for interlocutory appeal. See Novatel Wireless Securities Litig., 2013 WL

                                  7    12247558, at 2 (November 19, 2013) (observing interlocutory appeals are reserved for

                                  8    "pure, controlling issues of law," not challenges to "the application of law to a particular

                                  9    set of facts"). Indeed, Rejuvi has not shown the order it seeks to appeal involves a

                                  10   controlling issue of law, much less that any such issue is one as to which there is

                                  11   substantial ground for difference of opinion.

                                  12          Consequently, even assuming an immediate appeal at this time may materially
Northern District of California
 United States District Court




                                  13   advance the resolution of Corso's claim,4 Rejuvi has failed to show leave to appeal at this

                                  14   time is appropriate.

                                  15          Accordingly, the motion for leave to appeal is hereby DENIED.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: January 15, 2020
                                                                                                MAXINE M. CHESNEY
                                  19                                                            United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27          4
                                               Rejuvi states "the issue of personal jurisdiction is the dominant issue with respect
                                  28   to the allowance or disallowance of Corso's claim." (See Mot. at 5:17-18.)

                                                                                       3
